NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0289-17T3


JOANNE GREEN,

         Plaintiff-Appellant,

v.

THE BOROUGH OF ENGLEWOOD
CLIFFS and ENGLEWOOD CLIFFS
DEPARTMENT OF PUBLIC WORKS,

     Defendants-Respondents.
__________________________________

                   Argued January 10, 2019 - Decided July 9, 2019

                   Before Judges O'Connor and DeAlmeida.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Bergen County, Docket No. L-5060-15.

                   Timothy J. Foley argued the cause for appellant (Law
                   Offices of Jeffrey D. Marks, PC, attorneys; Timothy J.
                   Foley, of counsel; Jeffrey D. Marks, on the briefs).

                   David B. Bole argued the cause for respondents (Winne
                   Dooley & Bole, PC, attorneys; David B. Bole, on the
                   brief).
PER CURIAM

       Plaintiff Joanne Green appeals from a July 7, 2017 order granting both

defendants summary judgment on her claims against them under the Tort Claims

Act (TCA), N.J.S.A. 59:1-1 to 12-3. She also appeals from an August 18, 2017

order denying reconsideration of the July 7, 2017 order. We affirm.

                                         I

       The salient facts, derived from the motion record and viewed in the light

most favorable to plaintiff, see Brill v. Guardian Life Ins. Co. of Am., 142 N.J.

520, 523 (1995), are as follows. On August 24, 2014, plaintiff was riding her

bicycle in the middle of a street located in defendant Borough of Englewood

Cliffs (municipality). After entering an intersection, she decided to make a right

turn. As she turned her wheels to the right, she hit a patch of loose gravel in the

middle of the intersection, which caused her to fall to the ground and sustain

injuries. The police took photographs of the gravel on which plaintiff alleges to

have skidded.1 The gist of her claim was the loose gravel originated from the

inadequate repair of either a pothole or other defect on one of the roads that

formed the intersection.




1
    Copies of these photographs were not included in the record.
                                                                          A-0289-17T3
                                        2
      Through defendant Englewood Cliffs Department of Public Works

(DPW), the municipality maintains a total of thirty-seven road miles, including

the two roads that formed the intersection in which plaintiff fell. Mark Neville,

the superintendent of the DPW, testified that, in 2014, he had limited staff to

maintain the roads given the workload of the department. Specifically, he had

eleven workers. He testified he was unaware of any loose gravel or potholes in

the intersection before plaintiff's fall.

      Neville described how the municipality repairs a pothole. Any loose

debris in and around the pothole is removed, and the pothole is prepared with

tar tack to enable asphalt to bond to the material that exists at the base and on

the sides of the pothole. If a pothole is repaired during the summer, the DPW

applies hot asphalt and "I-5 mix." If the weather is cold, the DPW uses a "cold

patch mix." Neville claimed the gravel discovered in the intersection was not

made of a material the municipality used for any purpose, and opined the gravel

may have fallen from a truck that had been improperly covered.

      In support of her claims, plaintiff served defendants with reports and

affidavits drafted by her proposed expert engineer, Richard M. Balgowan, P.E.

In his opinion, the photographs of the subject intersection showed "deteriorating

conditions of the roadway" and "temporary/improper repairs." He stated the


                                                                         A-0289-17T3
                                            3
gradation and color of the loose gravel indicated the gravel came from a

breakdown of asphalt pavement, which subsequently migrated to the middle of

the intersection.

      In addition, Balgowan claimed the photographs and his visit to the site

revealed numerous areas of the road that had been patched with hot mix asphalt

or cold patch asphalt. He maintained that cold patch asphalt, an old technology,

breaks down quickly and that a roadway patched with such material must be

repeatedly repaired. Balgowan concluded that

             [t]he repair methods used by Englewood Cliffs would
             predictably result in the repair eventually failing and
             would predictably cause aggregate to dislodge onto the
             adjacent pavement. The pothole patching method,
             utilized by Borough of Englewood Cliffs Department
             of Public Works, was a temporary repair and required
             frequent monitoring to determine when it needed to be
             redone.

      Balgowan also opined the roadway repair process DPW utilized resulted

in a dangerous condition at the subject intersection at the time of plaintiff 's fall,

and that it was "palpably unreasonable for defendants to do nothing and allow

the dangerous condition to persist at the peril of the anticipated users of the

roadway."

      The trial court granted defendants' motion for summary judgment, finding

"the record does not show that the injury was proximately caused by the

                                                                             A-0289-17T3
                                          4
dangerous condition that instead. [sic] The evidence showed that the injuries

were caused by plaintiff's own lack of attention . . . ." Additionally, the court

concluded there was no merit to plaintiff's allegations defendants' actions or

omissions with respect to maintaining the subject area of the road were palpably

unreasonable.

      The trial court denied plaintiff's motion for reconsideration because

plaintiff failed to identify any evidence or law it overlooked when it granted

defendants' motion for summary judgment, or to provide a basis for the court to

find its decision was palpably incorrect or irrational. This appeal ensued.

                                           II

      On appeal, plaintiff asserts the following arguments for our consideration.

            POINT I: THE ORDERS GRANTING SUMMARY
            JUDGMENT AND DENYING RECONSIDERATION
            MUST BE REVERSED BECAUSE THE EVIDENCE
            PRESENTED GENUINE ISSUES OF MATERIAL
            FACT THAT WERE DECIDED BY THE TRIAL
            JUDGE INSTEAD OF A JURY.

            POINT II:   THE GRANT OF SUMMARY
            JUDGMENT    AND   THE   REFUSAL    TO
            RECONSIDER MUST BE REVERSED BECAUSE
            THE EVIDENCE PRESENTED GENUINE ISSUES
            OF MATERIAL FACT REGARDING WHETHER
            DEFENDANTS' ACTIONS WERE PALPABLY
            UNREASONABLE.



                                                                        A-0289-17T3
                                       5
      We "review[] an order granting summary judgment in accordance with the

same standard as the motion judge." Bhagat v. Bhagat, 217 N.J. 22, 38 (2014).

We must "review the competent evidential materials submitted by the parties to

identify whether there are genuine issues of material fact and, if not, whether

the moving party is entitled to summary judgment as a matter of law." Ibid.; see

also Brill, 142 N.J. at 540 (1995); R. 4:46-2(c).       However, a trial court's

determination that a party is entitled to summary judgment as a matter of law is

"not entitled to any special deference," and is subject to de novo review. See

Manalapan Realty, L.P. v. Twp. Comm., 140 N.J. 366, 378 (1995).

      When evaluating the motion record, we view the facts in the light most

favorable to the non-moving party, "keeping in mind '[a]n issue of fact is

genuine only if, considering the burden of persuasion at trial, the evidence

submitted by the parties on the motion . . . would require submission of the issue

to the trier of fact.'" Schiavo v. Marina Dist. Dev. Co., 442 N.J. Super. 346, 366

(App. Div. 2015) (alteration in original) (quoting R. 4:46-2(c)). A motion for

summary judgment will not be defeated by bare conclusions lacking factual

support, Petersen v. Twp. of Raritan, 418 N.J. Super. 125, 132 (App. Div. 2011),

or disputed facts "of an insubstantial nature." Pressler & Verniero, Current N.J.

Court Rules, cmt. 2.1 on R. 4:46-2 (2019). "Competent opposition requires


                                                                         A-0289-17T3
                                        6
'competent evidential material' beyond mere 'speculation' and 'fanciful

arguments.'" Hoffman v. Asseenontv.Com, Inc., 404 N.J. Super. 415, 426 (App.

Div. 2009) (quoting Merchs. Express Money Order Co. v. Sun Nat'l Bank, 374

N.J. Super. 556, 563 (App. Div. 2005).

      "Reconsideration [of an order] is a matter to be exercised in the trial

court's sound discretion." Capital Fin. Co. of Del. Valley v. Asterbadi, 398 N.J.

Super. 299, 310 (App. Div. 2008). "Reconsideration should be utilized only for

those cases which fall into that narrow corridor in which either 1) the [c]ourt has

expressed its decision based upon a palpably incorrect or irrational basis, or 2)

it is obvious that the [c]ourt either did not consider, or failed to appreci ate the

significance of probative, competent evidence." D'Atria v. D'Atria, 242 N.J.

Super. 392, 401 (Ch. Div. 1990). An abuse of discretion "arises when a decision

is 'made without a rational explanation, inexplicably departed from established

policies, or rested on an impermissible basis.'" Flagg v. Essex Cty. Prosecutor,

171 N.J. 561, 571 (2002) (quoting Achacoso-Sanchez v. Immigration and

Naturalization Serv., 779 F.2d 1260, 1265 (7th Cir. 1985)).

      Public entity liability is restricted under the TCA. Polzo v. Cty. of Essex,

209 N.J. 51, 55 (2012) (Polzo II). Generally, a public entity is "immune from

tort liability unless there is a specific statutory provision imposing liability."


                                                                           A-0289-17T3
                                         7
Kahrar v. Borough of Wallington, 171 N.J. 3, 10 (2002) (citing Collins v. Union

Cty. Jail, 150 N.J. 407, 413 (1997)); see N.J.S.A. 59:1-2 and 59:2-1.

Accordingly, "immunity for public entities is the general rule and liability is the

exception." Kemp v. State, 147 N.J. 294, 299-300 (1997).

      N.J.S.A. 59:4-2 "creates public liability for dangerous conditions on

public property." Manna v. State, 129 N.J. 341, 347 (1992). The TCA defines

"dangerous condition" as "a condition of property that creates a substantial risk

of injury when such property is used with due care in a manner in which it is

reasonably foreseeable that it will be used." N.J.S.A. 59:4-1(a). A public entity

is liable for a dangerous condition on its property

            if the plaintiff establishes that the property was in
            dangerous condition at the time of the injury, that the
            injury was proximately caused by the dangerous
            condition, that the dangerous condition created a
            reasonably foreseeable risk of the kind of injury which
            was incurred, and that either:

                   a. a negligent or wrongful act or omission of an
                   employee of the public entity within the scope of
                   his employment created the dangerous condition;
                   or

                   b. a public entity had actual or constructive
                   notice of the dangerous condition under section
                   59:4-3 a sufficient time prior to the injury to have
                   taken measures to protect against the dangerous
                   condition.


                                                                          A-0289-17T3
                                         8
            Nothing in this section shall be construed to impose
            liability upon a public entity for a dangerous condition
            of its public property if the action the entity took to
            protect against the condition or the failure to take such
            action was not palpably unreasonable.

            [N.J.S.A. 59:4-2.]

      Thus, for liability to attach, a plaintiff must establish the following five

elements: (1) a "dangerous condition" existed on the property at the time of the

injury; (2) the dangerous condition proximately caused the injury; (3) the

dangerous condition "created a reasonably foreseeable risk of the kind of injury

which was incurred" either because (a) the dangerous condition was caused by

a negligent employee or, alternatively, (b) the public entity knew or should have

known about the condition; and (4) the entity's conduct was "palpably

unreasonable." Vincitore v. N.J. Sports & Expo. Auth., 169 N.J. 119, 125 (2001)

(quoting N.J.S.A. 59:4-2).

      Thus, even if a plaintiff proves the first four elements, "the public entity

still will not be liable unless the public entity's failure to protect against the

dangerous condition can be deemed 'palpably unreasonable.'" Polzo II, 209 N.J.

at 66 (quoting N.J.S.A. 59:4-2). "Plaintiff bears the burden of proving that [the

public entity] acted in a palpably unreasonable manner." Muhammad v. N.J.

Transit, 176 N.J. 185, 195 (2003).


                                                                         A-0289-17T3
                                        9
      Here, it is undisputed there was gravel in the middle of the intersection

and that it caused plaintiff to skid and fall. Because plaintiff is the non-moving

party, we accept as true her contentions the gravel on which she skidded was

caused by defendants' use of materials on the road that easily crumbled, which

caused the loose gravel to form, and that defendants failed to promptly remove

such gravel.     However, after examining the record and applicable legal

principles, we agree with the trial court that defendants' conduct was not

palpably unreasonable.

      The term palpably unreasonable "implies behavior that is patently

unacceptable under any given circumstance." Id. at 195 (quoting Kolitch v.

Lindedahl, 100 N.J. 485, 493 (1985)). "[F]or a public entity to have acted or

failed to act in a manner that is palpably unreasonable, it must be manifest and

obvious that no prudent person would approve of its course of action or

inaction." Id. at 195-96 (quoting Kolitch, 100 N.J. at 493). "Although ordinarily

the question of whether a public entity acted in a palpably unreasonable manner

is a matter for the jury, in appropriate circumstances, the issue is ripe for a court

to decide on summary judgment." Polzo II, 209 N.J. at 75 n.12.

      Here, it is not manifest and obvious that no prudent person would approve

of the conduct plaintiff alleges as the basis for defendants' liability. In reaching


                                                                            A-0289-17T3
                                        10
this conclusion, we are guided by our Supreme Court's decision in Polzo II.

There, the Court observed that, notwithstanding that roadways are used by

bicyclists, roadways "generally are built and maintained for cars, trucks and

motorcycles," not bicyclists. Id. at 71. The Court stated:

            The "roadway" is "that portion of a highway . . .
            ordinarily used for vehicular travel . . . ." A "vehicle"
            is defined as "every device in, upon or by which a
            person or property is or may be transported upon a
            highway, excepting devices moved by human power or
            used exclusively upon stationary rails or tracks or
            motorized bicycles." By the Motor Vehicle Code's
            plain terms, roadways generally are built and
            maintained for cars, trucks, and motorcycles – not
            bicycles.

            [Id. at 70-71 (citations omitted) (quoting N.J.S.A. 39:1-
            1).]

      Recognizing that bicyclists face inherent dangers on roadways, such as

potholes, which do not present hazards to the drivers of and the passengers in

motor vehicles – the general, intended users of roadways – the Court found

"[p]ublic entities do not have the ability or resources to remove all dangers

peculiar to bicycles.   Roadways cannot possibly be made or maintained

completely risk-free for bicyclists." Id. at 71. Further, "not every defect in a

highway, even if caused by negligent maintenance, is actionable." Id. at 64




                                                                        A-0289-17T3
                                      11
(quoting Polyard v. Terry, 160 N.J. Super. 497, 508 (App. Div. 1978), aff'd o.b.,

79 N.J. 547 (1979)).

      Even if, as plaintiff here contends, the trial court erred when it found

plaintiff's actions were the proximate cause of her injuries, she did not meet "the

heavy burden of establishing that defendants' conduct was palpably

unreasonable." Russo Farms, Inc. v. Vineland Bd. of Educ., 144 N.J. 84, 106

(1996). It was not palpably unreasonable for defendants to fail to remove the

gravel at issue here, material "a car would harmlessly pass over," Polzo II, 209

N.J. at 71, given that municipalities do not have a duty to make roadways risk-

free for bicyclists. Id. at 77. "[A] public entity – in choosing when and what

repairs are necessary – might reasonably give lesser priority to" correcting

conditions harmless to vehicles. Ibid.

      In light of our ruling, we need not reach the issue of whether plaintiff's

actions were the proximate cause of her injuries.

      Affirmed.




                                                                          A-0289-17T3
                                       12